Citation Nr: 1113458	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-11 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to a disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In December 2009, the Board remanded this matter to the RO to provide the Veteran with another VA examination.  After accomplishing the requested action to the extent possible, the RO granted an increased rating to 70 percent, but denied a 100 percent rating of the claim (as reflected in the December 2010 rating decision and supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.

The Board also remanded the issue of entitlement to a TDIU in December 2009 as this was inextricable intertwined with the issue of an increased rating for PTSD.  In a December 2010 rating decision, the RO granted entitlement to a TDIU.  As the RO granted in full the benefit on appeal, this claim is no longer in appellate status and no further consideration is required.  In written argument submitted in February 2011, the Veteran's representative raised the matter of the effective date for the grant of the TDIU.  That matter is referred to the originating agency for appropriate action.

FINDINGS OF FACT

The evidence of record shows that the Veteran's service-connected PTSD is manifested by deficiencies in most areas of social functioning and occupational functioning including impairment of sleep with nightmares, intrusive thoughts, avoidant behavior, irritability, anger, exaggerated startle response and hypervigilence; the Veteran was assigned a GAF score that ranged from 49 to 50.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 70 percent for service-connected PTSD have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

After careful review of the claims folder, the Board finds that an October 2004 letter satisfied the duty to notify provisions prior to the initial AOJ decision on appeal.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter informed the Veteran that he should submit evidence showing his service-connected PTSD has increased in severity.  The RO notified the Veteran of the types of medical or lay evidence that he may submit.  Specifically, the Veteran was informed that evidence which may show an increase in severity may include a statement from his physician containing clinical findings or statements from individuals that are able to describe from their knowledge and personal observations in what manner his disability has become worse.  He was also informed that he may submit his own lay statements of increased disability.  The letter notified the Veteran of the evidence that VA will seek to provide and the information the Veteran is expected to provide in substantiating his claim.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, Social Security Disability records and VA examination reports dated in April 2005, January 2006 and February 2010.

The April 2005 and February 2010 VA examination reports reflect that the examiners conducted a review of the Veteran's claims file in addition to obtaining oral history and an evaluation of the Veteran with respect to his PTSD.  The examiners documented the claimed symptoms and the effect those symptoms have on his occupational functioning and daily activities.  Accordingly, the Board concludes that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that any VA examination undertaken during an appeal is adequate for rating purposes).  

In addition, as noted in the Introduction, this claim was previously remanded in December 2009 to provide the Veteran with another VA examination.  The record contains a February 2010 VA examination report that discusses in detail the current severity of the Veteran's service-connected PTSD.   Accordingly, the Board finds that there has been substantial compliance with the December 2009 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under appeal.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claim for Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (2010).  

The Veteran's service-connected PTSD is presently assigned a 70 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  PTSD is rated pursuant to the General Rating Formula for Mental Disorders.  Id.  Under the General Rating Formula for Mental Disorders, a 70 percent rating is prescribed for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 100 percent rating is prescribed for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a 70 percent rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, or mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score ranging between 41 and 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, occasional panic attacks) or serious impairment in social, occupation or school functioning (e.g., no friends, unable to keep a job).  

The medical evidence of record consists of VA treatment records and VA examination reports dated in April 2005, January 2006 and February 2010.  Furthermore, the Veteran provided additional information about his PTSD symptoms in written statements.  The Board finds that this evidence, the most pertinent of which is summarized below, shows that the Veteran's condition as a whole more closely approximates the criteria for a 70 percent disability rating.

The evidence of record reveals that the Veteran has problems with impulse control and that in year prior to April 2005 he has had verbal confrontations with strangers.  April 2005 VA examination report.  Nonetheless, the VA examiner in April 2005 noted that the Veteran's impulse control was acceptable.  The examiners in April 2005 and February 2010 determined that the Veteran was alert, oriented and cooperative.  His thought content was without audio hallucinations, visual hallucinations, suicidal ideation or homicidal ideation.  The April 2005 examiner noted that his thought process was goal directed.  However, during the examiner in January 2006 noted that the Veteran's thought process was rambling with looseness of associations.  The February 2010 VA examiner observed that the Veteran's thought process was somewhat circumstantial.  In addition, the April 2005 VA examination report reveals that he had suicidal thoughts two to three times a month, but he denied any plan or intent at the time of the examination.  The Veteran asserted that he was very religious and he would not act on these thoughts.  During the January 2006 examination, the Veteran indicated that he has occasional suicidal ideation and homicidal ideation, but no intention of acting on these feelings.  The examinations reveal moderate memory impairment in that the Veteran cannot remember streets and he gets lost going to familiar places.  He also demonstrated obsessive or ritualistic behavior that affects his functioning.  The April 2005 VA examiner observed that that the Veteran felt compelled to rearrange the chairs in the conference room to be in a strait order.  The January 2006 examiner noted that the Veteran liked things organized and he has a set routine.  He still makes his bed with a 45 degree angle.  This type of behavior bothers his family members and friends. The Veteran also has difficulty falling asleep and staying asleep every day, causing him to experience fatigue and irritability.  Based on the foregoing, the Board finds that the evidence of record shows that the Veteran's PTSD results in occupational and social impairment due to suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, occasional panic attacks, inability to function appropriately, some impaired impulse control (including unprovoked irritability with periods of violence) and difficulty in adapting to stressful circumstances.  Thus, the evidence indicates that the Veteran's PTSD symptoms closely approximate a 70 percent disability rating.  

In declining to a grant a 100 percent disability rating, the Board notes that the evidence of record is negative for characteristics such as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  As discussed above, the overall evidence shows that the Veteran's thought process was circumstantial with rambling and looseness of association; however he was alert, cooperative and oriented to person, place and time.  The January 2006 and February 2010 VA examiners noted that the Veteran did not demonstrate inappropriate behavior.  Although the Veteran has admitted to suicidal and homicidal ideation, he has repeatedly indicated that he does not have any intent or plan to carry out those thoughts.  Thus, there is no evidence that there is persistent danger of the Veteran hurting himself or others.   In addition, the Veteran has demonstrated adequate maintenance of personal hygiene and other basic activities of daily living.  See VA examination dated in April 2005.  His general appearance at the VA examinations was clean and appropriately dressed.  The medical evidence shows that the Veteran has moderately impaired memory; however there is no evidence that it is to the level that he has had loss of memory for names of close relatives or his own name.  In summary, the Veteran's PTSD symptoms do not more closely approximate the symptomatology listed in the criteria for a 100 percent disability rating.

   Furthermore, the evidence shows that the Veteran's symptoms do not result in total occupational and social impairment due to his PTSD.  The Board notes that the evidence of record shows that the Veteran's symptoms have significant negative impact on occupational functioning.  During the April 2005 VA examination, the examiner noted that the Veteran was in receipt of Social Security disability due to physical disabilities.  However, the Veteran reported that he would not be able to work due to his PTSD symptoms, because he is unable to concentrate or deal with interpersonal conflict effectively.  He indicted that he goes into rages when he is unable to express himself.  During the January 2006 and February 2010 VA examinations, the Veteran reported that his concentration or attention problems and intense emotional reaction to Vietnamese people would cause impairment in occupational functions.  The February 2010 VA examiner determined that overall the Veteran's occupational functioning appears to be significantly impaired.  He concluded that the Veteran's PTSD symptoms significantly interfere with his ability to work that render him unemployable.  The examiner explained that the Veteran's ability to obtain and maintain employment is impacted by PTSD symptoms of anxiety, attention problems, and significant emotional reactivity upon exposure to individuals of Vietnamese descent that trigger memories and influence homicidal ideation without plan or intent.  These symptoms are of significant severity and intensity to cause marked impairment in completing tasks.  Although, the evidence indicates that the Veteran is unemployable, the Board does not find that the Veteran has total occupational impairment.  See Thun v. Peake, 22 Vet.App. 111, 116 (2008) (the rating schedule is based on the "average impairment in earning capacity caused by a disability," whereas entitlement to TDIU is based on an individual's particular circumstance).   In this regard, the evidence shows that the Veteran's PTSD symptoms do not prevent the Veteran from engaging in volunteer work.  

With respect to social impairment, the Board finds that the evidence indicates his PTSD results in moderately-severe social impairment.   The Veteran has been divorced four times.   He has seven children (six are adults and one child, who lives with her mother).  The Veteran indicated that he interacts with his children on a daily basis and he has good relationships with them.  He remains in regular contact with his friends via the telephone, but he rarely sees him due to difficulty with mobility and transportation.  See February 2010 VA examination.  The Veteran does not do anything for leisure.  He used to enjoy drawing, painting and silversmith work, but he is no longer able to sustain concentration in order to do these activities.  The Veteran began volunteering as a chaplain assistant at a county jail in May 2009.  He used to volunteer twice per week; however, he has not been attending the volunteer job for the four months prior to the February 2010 VA examination.  He has cut down on his volunteer activities since his last VA examination.  

Although the evidence indicates the Veteran's PTSD has contributed to his current unemployment and has caused moderately-severe impairment in social functioning, in reviewing the entire evidence of record, his symptoms do not more closely approximate total occupational and social impairment due to PTSD.  Based on the evidence and analysis discussed above, the criteria for a 100 percent rating have not been met or approximated.

The Veteran's GAF score ranged between 49 and 50 throughout the entire claims period.  This range in GAF score reveals serious symptoms with serious difficulty in social and occupational activities.  Thus, the Veteran's GAF score is consistent with the Veteran's overall disability picture including symptoms reported at the VA examinations and discussed in the lay evidence indicating that the Veteran's disability picture more closely approximates the current 70 percent disability rating.

The Board has considered whether staged ratings are appropriate.  The competent medical evidence of record shows that the Veteran's PTSD symptoms slightly decreased during the course of this appeal.  Nonetheless, there is no evidence that the manifestations of the Veteran's PTSD warrant the assignment of a 100 percent disability rating at any time during the appeal period.  As such, a staged rating is not warranted.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for mental disorders show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board notes that the record shows that the Veteran has been unemployed for many years.  However, the evidence does not indicate that his PTSD has caused marked interference with employment that is not already contemplated in the rating criteria for a 70 percent disability rating.  Furthermore, the medical record does not show that the Veteran's PTSD has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).


ORDER

Entitlement to a disability rating in excess of 70 percent for service-connected PTSD is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


